Citation Nr: 0905410	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  90-44 277A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for lumbar spine 
degenerative disc disease (DDD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk


INTRODUCTION

The veteran had active duty military service from September 
1956 to September 1959.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1989 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Los Angeles, CA. 

In July 2006, the Board denied entitlement to service 
connection for lumbar spine DDD.  The veteran subsequently 
appealed to the Court of Appeals for Veterans Claims (Court).  
In a September 2007 Joint Motion for Remand, which was 
granted by Order of the Court in October 2007, the parties 
(the Secretary of VA and the veteran) determined that a 
remand was warranted. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In light of the Court's granting of the Joint Motion for 
Remand, the Board has determined that further evidentiary 
development is necessary to properly readjudicate the 
veteran's claim.  Specifically, the Board finds that the 
veteran is entitled to a new medical examination.

Under McLendon v. Nicholson, 20 Vet. App 79, 86 (2006) 
(citing 38 U.S.C.A. § 5103A(d)(2)), a medical examination 
must be provided "when there is: (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability . . . and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
(Board) to make a decision on the claim." 

In this case, there is evidence that the veteran suffers from 
a lower back disability.  The veteran was diagnosed with 
lumber spine DDD in August 1984.  

There is also evidence that the veteran had low back pain 
during service.  Although the veteran's service treatment 
records were destroyed by fire, the veteran has obtained 
alternative evidence which demonstrates that he at least 
complained of back pain during service.  A fellow soldier 
submitted a statement in August 1989 stating that one day 
during service the veteran complained to him of back pain 
after returning from fuel duty.  Although the fellow soldier 
did not witness an injury, he remembers that the Veteran 
would no longer run foot races with him as they had done 
before.  Further, the Board notes that in September 1959, the 
veteran was transferred to a reserve unit because of a 
physical disability, although no particular disability is 
identified.

Finally, the Board notes that there is at least an indication 
the veteran's lower back condition is related to his active 
duty service.  In July 1989, the veteran submitted a 
statement from Dr. Waller in which the doctor opined that the 
Veteran's spinal condition was first initated [sic] when he 
was in the Army.  However, the Board finds that this 
statement offers little probative value because there is no 
indication that Dr. Waller examined the veteran or was 
familiar with his medical history.  Such a general statement 
without supporting evidence or discussion is insufficient to 
establish a grant of service connection; however, it does 
provide at least an indication that the veteran's lower back 
condition may be associated with his active duty service.  
Therefore, the Board finds that a new medical examination is 
warranted.    

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine whether his 
current lower back condition is 
etiologically related to his active duty 
service.  The claims file, to include a 
copy of this REMAND, must be made 
available to the examiner for review.  The 
examination report should reflect that 
such review was completed.  After 
reviewing the record, examining the 
veteran, and performing any medically 
indicated testing, the examiner should 
provide a diagnosis for each current lower 
back disability.  The examiner should then 
provide an opinion as to whether it is 
more likely than not (more than 50 percent 
probability), at least as likely as not 
(50-50 percent probability), or less 
likely than not (less than 50 percent 
probability) that the veteran's current 
lower back disorder is etiologically 
related to his active duty service.  A 
detailed rationale should be provided for 
all opinions.  If it cannot be determined 
whether the veteran currently has a lower 
back disability that is related to service 
on a medical scientific basis and without 
invoking processes related to guesses or 
based upon mere conjecture, the examiner 
should clearly and specifically state so 
in the examination report, with an 
explanation as to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
veteran's claim on appeal. Unless the 
benefits sought are granted, the veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




